Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “illumination unit, operation switch” in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2017/0182957) in view of Buttolo et al. (US 2017/0118321).

Regarding claim 1, Watson discloses 
	A wireless communication system comprising:
an in-vehicle communication device mounted on a vehicle and configured to perform wireless communication (¶ [0050]: The on-board management system 102 also comprises a vehicle wireless communication module 114 in operable communication with the server 104, such that server 104 may communicate wirelessly with other devices, such as a personal electronic device 120. The vehicle wireless communication module 114 may be any suitable wireless communication module, such as a Wi-Fi module, an NFC module, a Bluetooth module, a cellular base module, or other suitable wireless communication transceiver system); 
an illuminating device including an illuminating unit configured to illuminate a predetermined area in a vehicle interior of the vehicle (¶ [0082]: Each in-seat display system 804 includes a computing device 806 and a monitor 808 such as an LCD, LED, OLED, or other display); and
a mobile device that includes a light receiving unit capable of receiving light of the illuminating unit and that is configured to perform the wireless communication with the in-vehicle communication device (¶ [0086]: The personal electronic device 120 is configured, at least partly by the device pairing software application 126, to receive the light identification displayed on the monitor 808 using the camera 166 (or other imaging device) of the personal electronic device 120 ... The personal electronic device 120 then sends pairing information, including the light identification code corresponding to the light identification and a personal electronic device identifier identifying the personal electronic device 120 to the on-board video system 802 via the wireless communication link 125),
wherein the illuminating device is configured to: ...  acquire, from the in- vehicle communication device, code information required for establishing the wireless communication with the mobile device; and convert the code information to an optical signal to cause the illuminating unit to blink to thereby transmit the optical signal (¶ [0085]: In one embodiment, the on-board video system 802 assigns a seat code associated with the seat 130. The on-board video system 802 converts the seat code to a binary code corresponding to a seat code associated with the seat and then converts the binary code into a pulse width modulated flashing pattern of the backlight of the monitor 808, typically in a frequency range from 1 kHz-20 kHz), and
wherein the mobile device is configured such that the light receiving unit recognizes the blinking of the illuminating unit and thereby receives the optical signal to acquire the code information to establish the wireless communication with the in-vehicle communication device (¶ [0086]: The personal electronic device 120 is similar to the personal electronic device 120 as described above, except that the device pairing software application 126 also programs the personal electronic device 120 for light identification pairing. The personal electronic device 120 is configured, at least partly by the device pairing software application 126, to receive the light identification displayed on the monitor 808 using the camera 166 (or other imaging device) of the personal electronic device 120. The camera 166 captures one or more images of the light identification as it is displayed on the monitor 808. The personal electronic device 120 processes the image(s) of the light identification, including decoding the light identification. For example, the device pairing software application 126 may decode the images of the light identification and determine the binary code that the on-board video system 802 used to generate the light identification. The personal electronic device 120 generates a light identification code corresponding to the light identification (e.g., corresponding to the decoded binary code). The personal electronic device 120 then sends pairing information, including the light identification code corresponding to the light identification and a personal electronic device identifier identifying the personal electronic device 120 to the on-board video system 802 via the wireless communication link 125).	
Watson discloses all the subject matter of the claimed invention with the exception of an operation switch configured to switch on or off the illuminating unit, wherein the illuminating device is configured to: when a specific operation is performed on the operation switch, acquire ... code information required for establishing the wireless communication with the mobile device. Buttolo from the same or similar fields of endeavor discloses an operation switch configured to switch on or off the illuminating unit (¶ [0022]: In many cases, the in-vehicle component 106 may expose controls such as buttons, sliders, and touchscreens that may be used by the user to configure the particular settings of the in-vehicle component 106. As some possibilities, the controls of the in-vehicle component 106 may allow the user to set a lighting level of a light control, set a temperature of a climate control, set a volume and source of audio for a speaker, and set a position of a seat), wherein the illuminating device is configured to: when a specific operation is performed on the operation switch (¶ [0049]: The credential sharing function of the in-vehicle component 106 may be triggered, for example, responsive to a user pressing a button of the in-vehicle component 106), acquire ... code information required for establishing the wireless communication with the mobile device (¶ [0050], Responsive to the triggering of the automatic credential sharing function of the in-vehicle component 106, the in-vehicle component 106 may send the pairing and/or other security information to the personal device 104). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Watson by triggering the credential sharing function of the in-vehicle component responsive to a user pressing a button of the in-vehicle component and send the pairing and/or other security information to the personal device of Buttolo. The motivation would have been to provide for an improved user experience for active operation of the personal device within the vehicle cabin (Buttolo ¶ [0018]). 

Regarding claim 2, Watson discloses 
wherein the mobile device includes an analysis program for analyzing the optical signal, and
the code information is acquired by the analysis program (¶ [0086]: The personal electronic device 120 is similar to the personal electronic device 120 as described above, except that the device pairing software application 126 also programs the personal electronic device 120 for light identification pairing. The personal electronic device 120 is configured, at least partly by the device pairing software application 126, to receive the light identification displayed on the monitor 808 using the camera 166 (or other imaging device) of the personal electronic device 120. The camera 166 captures one or more images of the light identification as it is displayed on the monitor 808. The personal electronic device 120 processes the image(s) of the light identification, including decoding the light identification. For example, the device pairing software application 126 may decode the images of the light identification and determine the binary code that the on-board video system 802 used to generate the light identification).


Regarding claim 3, Watson discloses 
wherein a plurality of illuminating units is provided at a plurality of locations in the vehicle interior (Fig. 8, ¶ [0082]: Each in-seat display system 804 includes a computing device 806 and a monitor 808 such as an LCD, LED, OLED, or other display). 
Watson discloses all the subject matter of the claimed invention with the exception of a plurality of operation switches is provided at a plurality of locations corresponding to the plurality of illuminating units. Buttolo from the same or similar fields of endeavor discloses a plurality of operation switches is provided at a plurality of locations corresponding to the plurality of illuminating units (¶ [0016]: These enhanced modules of the vehicle interior may be referred to as in-vehicle components. Vehicle occupants may utilize their personal devices to control features of the in-vehicle components over the communications interface; ¶ [0018]: the connected in-vehicle components may include ... output devices such as displays; ¶ [0022]: In many cases, the in-vehicle component 106 may expose controls such as buttons, sliders, and touchscreens that may be used by the user to configure the particular settings of the in-vehicle component 106). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Watson by triggering the credential sharing function of the in-vehicle component responsive to a user pressing the respective button of the in-vehicle components such as display, etc. and send the pairing and/or other security information to the personal device of Buttolo. The motivation would have been to provide for an improved user experience for active operation of the personal device within the vehicle cabin (Buttolo ¶ [0018]). 

Regarding claim 4, Watson discloses 
	An in-vehicle system comprising: an in-vehicle communication device mounted on a vehicle and configured to perform wireless communication with a mobile device (¶ [0050]: The on-board management system 102 also comprises a vehicle wireless communication module 114 in operable communication with the server 104, such that server 104 may communicate wirelessly with other devices, such as a personal electronic device 120. The vehicle wireless communication module 114 may be any suitable wireless communication module, such as a Wi-Fi module, an NFC module, a Bluetooth module, a cellular base module, or other suitable wireless communication transceiver system); and 
an illuminating device including an illuminating unit configured to illuminate a predetermined area in a vehicle interior of the vehicle (¶ [0086]: The personal electronic device 120 is configured, at least partly by the device pairing software application 126, to receive the light identification displayed on the monitor 808 using the camera 166 (or other imaging device) of the personal electronic device 120 ... The personal electronic device 120 then sends pairing information, including the light identification code corresponding to the light identification and a personal electronic device identifier identifying the personal electronic device 120 to the on-board video system 802 via the wireless communication link 125), 
wherein the illuminating device is configured to: ...  acquire, from the in-vehicle communication device, code information required for establishing the wireless communication with the mobile device; convert the code information to an optical signal to cause the illuminating unit to blink to (¶ [0085]: In one embodiment, the on-board video system 802 assigns a seat code associated with the seat 130. The on-board video system 802 converts the seat code to a binary code corresponding to a seat code associated with the seat and then converts the binary code into a pulse width modulated flashing pattern of the backlight of the monitor 808, typically in a frequency range from 1 kHz-20 kHz) thereby transmit the optical signal to the mobile device (¶ [0086]: The personal electronic device 120 is similar to the personal electronic device 120 as described above, except that the device pairing software application 126 also programs the personal electronic device 120 for light identification pairing. The personal electronic device 120 is configured, at least partly by the device pairing software application 126, to receive the light identification displayed on the monitor 808 using the camera 166 (or other imaging device) of the personal electronic device 120. The camera 166 captures one or more images of the light identification as it is displayed on the monitor 808. The personal electronic device 120 processes the image(s) of the light identification, including decoding the light identification. For example, the device pairing software application 126 may decode the images of the light identification and determine the binary code that the on-board video system 802 used to generate the light identification. The personal electronic device 120 generates a light identification code corresponding to the light identification (e.g., corresponding to the decoded binary code). The personal electronic device 120 then sends pairing information, including the light identification code corresponding to the light identification and a personal electronic device identifier identifying the personal electronic device 120 to the on-board video system 802 via the wireless communication link 125).
Watson discloses all the subject matter of the claimed invention with the exception of an operation switch configured to switch on or off the illuminating unit, wherein the illuminating device is configured to: when a specific operation is performed on the operation switch, acquire ... code information required for establishing the wireless communication with the mobile device. Buttolo from the same or similar fields of endeavor discloses an operation switch configured to switch on or off the illuminating unit (¶ [0022]: In many cases, the in-vehicle component 106 may expose controls such as buttons, sliders, and touchscreens that may be used by the user to configure the particular settings of the in-vehicle component 106. As some possibilities, the controls of the in-vehicle component 106 may allow the user to set a lighting level of a light control, set a temperature of a climate control, set a volume and source of audio for a speaker, and set a position of a seat), wherein the illuminating device is configured to: when a specific operation is performed on the operation switch (¶ [0049]: The credential sharing function of the in-vehicle component 106 may be triggered, for example, responsive to a user pressing a button of the in-vehicle component 106), acquire ... code information required for establishing the wireless communication with the mobile device (¶ [0050], Responsive to the triggering of the automatic credential sharing function of the in-vehicle component 106, the in-vehicle component 106 may send the pairing and/or other security information to the personal device 104). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Watson by triggering the credential sharing function of the in-vehicle component responsive to a user pressing a button of the in-vehicle component and send the pairing and/or other security information to the personal device of Buttolo. The motivation would have been to provide for an improved user experience for active operation of the personal device within the vehicle cabin (Buttolo ¶ [0018]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugimoto et al. (US 2016/0214530) discloses “FIG. 1 is a view, viewed from above, of a vehicle interior 4 of a vehicle 1 where the vehicle interior illumination device 10 of the present embodiment is mounted” (¶ [0034]), “On the trim covers above the sides of middle seats 7 and 9 of the rear vehicle interior 6, personal lamps 25 and 27 and personal switches 36 and 37 are disposed. Likewise, on the trim covers above both sides of a rear seat 11 of the rear vehicle interior 6, personal lamps 29 and 31 and personal switches 38 and 39 are disposed, respectively” (¶ [0035], and “The personal switches 36, 37, 38 and 39 are switches that can be operated by the passengers (occupants) sitting on the seats, and when the personal switches 36, 37, 38 and 39 are turned on respectively, the personal lamps 25, 27, 29 and 31 are lit with a high illuminance (light amount 100%) as the functional illumination correspondingly” (¶ [0036]). 
Tolen (US 2020/0359487) discloses “remote control device 16 comprises a smart phone, such as an iPhone®, with a touch screen display and an application installed therein that is configured to allow the phone to receive a signal and ID from each light assembly 12, 14 (via their Bluetooth transceiver (“Bluetooth module”) and pair with each of the light assemblies)” (¶ [0017]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466